Citation Nr: 0812299	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service, 
including fire from Howitzers and mortar explosions during 
combat.

2.  The veteran has current bilateral hearing loss 
disability.

3.  The current bilateral hearing loss disability is not 
related to service, including acoustic trauma in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by the veteran's active duty service, and it may 
not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim for service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions, or can rebut a presumption of any prejudicial 
error identified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA (Veterans Claims Assistance Act of 2000) notice is 
presumed prejudicial and the Secretary has the burden to show 
that the error was not prejudicial to the claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In August 2005 and November 2005, VA sent to the veteran 
timely VCAA notice letters that satisfied all the 
requirements noted above except that it did not advise the 
veteran that a disability rating and an effective date for an 
award of benefits would be assigned with an award of service 
connection.  See Dingess, supra.  The Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim, so any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess and Sanders, both supra.  
Accordingly, the Board concludes that the presumption of 
prejudice for failure to provide complete notice is rebutted.  
See Sanders, supra.   In addition to written notice, even 
further specific notice was provided to the veteran at the 
December 2007 personal hearing, when the veteran was 
specifically advised by the undersigned that the only missing 
element in his case was a favorable medical nexus opinion to 
relate his current hearing loss disability to the established 
in-service acoustic trauma, that there was an unfavorable 
medical nexus opinion already of record that weighed against 
his claim, and that he needed to present favorable medical 
nexus opinion, preferably from an audiologist, in order to 
relate his current hearing loss disability to the acoustic 
trauma in service.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA audiology examination in August 2006.  
The veteran has testified at a Travel Board hearing before 
the undersigned and his service and VA medical records have 
been obtained, to include audiology consultation reports 
dated in February and March 2006.  No private medical records 
have been identified.  There is no indication in the record 
that any additional evidence relevant to the veteran's claim 
is available but is not part of the claims file.  Id.  
Moreover, although the record was held open for 60 days to 
allow for the veteran to submit additional medical evidence 
pursuant to this Travel Board hearing testimony, no evidence 
from or on behalf of the veteran has been received.  
Accordingly, the Board finds that the current medical 
evidence of record is adequate for purposes of rendering a 
decision concerning the veteran's appeal.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

Service Connection for Bilateral Hearing Loss

In the notice of disagreement as well as during his December 
2007 Travel Board hearing, the veteran stated that he has had 
hearing loss since he was in the military and he feels that 
combat noise, to include howitzer and mortar fire, caused his 
hearing disorder.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

When a veteran has served continuously for 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and has an organic disease of the nervous system 
(sensorineural hearing loss) that becomes manifest to a 
degree of 10 percent or more within one year from date of 
separation from service, the disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In this case, there is no 
competent evidence of record to establish that the veteran 
experienced sensorineural hearing loss to a compensable 
degree within one year after his separation from service; 
therefore, presumptive service connection for bilateral 
sensorineural hearing loss does not apply.

The Board notes at the outset that the evidence establishes, 
and VA has already recognized, that the veteran was exposed 
to acoustic trauma in service.  The Board accepts the 
veteran's testimony regarding in-service acoustic trauma from 
fire from Howitzers and mortar explosions.  VA has granted 
service connection for tinnitus on the basis of exposure to 
acoustic trauma in service, and a 2006 VA audiometric 
examination report relates the veteran's tinnitus to service.  

The Board also notes that the veteran contends that the in-
service acoustic trauma is related to combat.  The Board 
acknowledges that the record reflects the veteran engaged in 
combat while on active duty, as documented by his earning the 
Purple Heart medal  Accordingly, he is entitled to 
consideration of 38 U.S.C.A. § 1154(b), which provides that 
in the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  The 
provisions of 38 U.S.C.A. § 1154 do not eliminate the 
requirement for medical evidence of either a current 
disability or a nexus.  See Brock v. Brown, 10 Vet. App. 155, 
162 ("reduced evidentiary burden provided for combat 
veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza v. Brown, 7 Vet. 
App. 458, 507 (1995)).  Thus, the Board accepts the veteran's 
assertion that he suffered acoustic trauma and some hearing 
loss during his combat service.

Such a presumption of combat establishes the occurrence of 
in-service injury, in this case acoustic trauma.  Even after 
finding that the veteran's in-service exposure to acoustic 
trauma was due to combat, including Howitzer fire and mortar 
explosions, there must still be competent medical evidence 
that relates the veteran's current hearing loss disability to 
that in-service acoustic trauma that occurred during combat.  
For these reasons, the Board finds that the element of in-
service acoustic trauma is established.

The Board further finds that the veteran has current 
bilateral hearing loss disability that meets VA's regulatory 
definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  The October 1969 report of pre-induction 
examination noted decreased hearing.  The report from the 
veteran's medical examination at the time he separated from 
military service includes the results of an audiogram showing 
auditory thresholds of 10 or 20 decibels at all measured 
frequencies.  

On the question of current hearing loss disability, VA 
medical records reflect that the veteran underwent an 
audiological consultation in February 2006 and demonstrated 
moderate mixed loss through 1000 Hertz with a mild to 
moderately-severe right ear and mild to moderate left ear 
high frequency sensorineural hearing loss.  A March 2006 VA 
consultation report notes mild mixed loss, bilaterally.  The 
August 2006 VA examiner diagnosed mild to moderate 
sonsorineural hearing loss in each ear, and clinical 
measures, both pure tone thresholds and speech recognition 
scores, demonstrate current bilateral hearing loss disability 
that meets VA's regulatory definition of hearing loss 
disability under 38 C.F.R. § 3.385.

The only remaining question in this case is whether the 
veteran's current bilateral hearing loss disability is 
related to service, including the established acoustic trauma 
in service.  The August 2006 VA examiner provided the opinion 
that, based upon the audiometric data found in the claims 
file, it is not likely that the veteran's hearing loss began 
while in service.  The report from an August 2006 VA 
audiology examination accurately notes the veteran's exposure 
to loud noise from artillery and loud trucks with hearing 
protection while in the military, and recreational exposure 
to loud noise since service from gunfire without hearing 
protection.  The basis for the opinion is that the hearing 
loss was within normal limits at the time of service 
separation.  

The evidence does not include favorable medical evidence of a 
nexus between the veteran's current hearing loss disability 
and his military service, including acoustic trauma in 
service.  The only competent medical evidence on this 
question is an August 2006 VA audiometric examination report 
tends to weigh against the veteran's claim. 

The Board acknowledges the veteran's assertion and testimony 
and statements to the effect that his current bilateral 
hearing loss disability resulted from his military service.  
While the veteran is competent to give evidence about what he 
experienced in service or at any time, including hearing 
loss, he is not competent to render an opinion as to the 
cause or etiology of his current bilateral hearing loss 
disability because he does not have the requisite medical 
knowledge or training.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  This is not a question of credibility.  
The Board finds the veteran to be truthful and credible in 
his statements and personal hearing testimony about the 
elements to which he is competent to testify.  The veteran is 
not competent to make a medical nexus between current hearing 
loss disability and in-service acoustic trauma during combat. 

The Board finds that there is no competent medical evidence 
of record which establishes a nexus between the veteran's 
military service and his current bilateral sensorineural 
hearing loss.  Moreover, the medical evidence expressly 
establishes a greater likelihood of no nexus.  Direct service 
connection cannot be granted in the absence of supporting 
medical nexus evidence.  Similarly, service connection based 
on continuity of symptomatology is not established where, as 
here, medical evidence weighs against there being a nexus 
between the present disability and any post service 
symptomatology.  

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim for service 
connection for bilateral hearing loss.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Service connection for bilateral hearing loss is denied.


_______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


